DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Note that claim 1 filed on 1/11/2022 does not appear to include the claim text required markings with respect to the text of original claim 1. More specifically, per the notice of a non-responsive amendment dated 12/13/2021, the amendment dated 9/27/2021 was not entered, therefore the claim amendments dated 1/11/2022 should be based on amending the original claims from 11/27/2019. In the interest of efficiency, the claims have been examined below; however, please note that any future amendment included in a response to this Detailed Action must set forth the claims with corrected annotations as explained in 37 C.F.R. 1.121(c).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “piece of farming equipment” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Objections
Claim 1 objected to because of the following informalities:  
In claim 1, line 9, “said farm equipment” should be changed to --said piece of farming equipment--.
In claim 1, lines 25-26, “said removed and shaped topsoil” should be changed to --shaped said removed topsoil--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a piece of farming equipment”. The specification does not disclose the use of a piece of farming equipment. The specification fails to provide written description that shows the inventor possessed the invention as recited in claim 1.
Claims 2-15 are rejected as depending upon a rejected claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the topsoil" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said removed topsoil" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, recites the limitation “said heat welds” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-4 and 6-15 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 7, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Julia (US 2008/0110086) in view of Giovando (WO86/00494) and further in view of Merola (US2555752).
Regarding claim 1, Julia discloses a plant agriculture system (10-2) comprising: a formed elongated depression by removing a portion of the topsoil from a farm field, said depression being sized to provide a sufficient amount of topsoil to construct a shaped crop bed for growing an agriculture crop to harvest, the depression being formed shallow and including sidewalls (Fig. 8 shows an elongated depression being shallow and including sidewalls), transfer said removed topsoil to a side position adjacent said depression ( this recitation involves intended use and not part of the structure of the plant agriculture system. The system is capable of functioning whether the removed topsoil is moved to a side position adjacent or some other location while the system is being positioned as a matter of preference.), overlay said depression with a piece of sheet material (14-12) along the length of said depression with a remainder of said sheet material positioned on one side of said depression (Fig. 8), reposition said removed topsoil ((16), substrate) from the side position adjacent said depression onto said sheet material, while said remainder of said sheet material extends adjacent said depression (Fig. 8).
Julia is silent as to a piece of farming equipment, utilize said farm equipment to transfer said removed topsoil to a side position adjacent said depression, a distal edge of said sheet material extending along an opposite side of said depression, said distal 
Giovando teaches a distal edge of said sheet material extending along an opposite side of a ground surface, said distal edge of said sheet material still protruding from said ground surface (Fig. 2 shows distal edge of sheet material extending out from the position of the majority of the sheet material on the left side of the figure), arranging a drip tube (14) along the length of said removed topsoil (13), shape said removed topsoil into a desired shape constructing the crop bed (the shape (13) is positioned in), repositioning said remainder of said sheet material (2) including a second distal edge across a top surface of said removed and shaped topsoil (sheet material positioned across top surface of (13)) having distal edges of said sheet material positioned in an overlapping position with respect to each other (Fig. 2 shows the two distal edges of the sheet material overlapping each other), said distal edges secured together to hold said sheet material together in a closed position (p. 3, lines 3-12, distal edges folded). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant agriculture system of Julia to include the sealing style of said distal edges as taught by Giovando in order to provide a securement of the distal edges extending out from the sheet material 
Merola teaches a piece of farming equipment which can be utilized to transfer said removed topsoil to a side position adjacent said depression. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Julia and Giovando with a piece of farming equipment capable of removing the top soil as taught by Merola in order place it nearby until it is needed again. Additionally, any piece of farming equipment can be used here with Merola as an example since the movement of the piece of farming equipment is part of the intended use. Therefore, anything that can move top soil such as the shovel of Merola or earth moving equipment, such as in Van Auwelaer et al. (US 2994446) would meet this portion of the claim.   
Regarding claim 7, Julia modified by Giovando and Merola (references to Julia) teaches the system of claim 1, including seeds planted within said removed topsoil through said sheet material positioned across said top surface of said removed and shaped topsoil (paragraph [0044]).
Regarding claim 8, Julia modified by Giovando and Merola (references to Julia) teaches the system of claim 1, including seedlings planted within said removed topsoil through said sheet material positioned across said top surface of said removed and shaped topsoil (paragraph [0045], seedling is considered a young plant).
Regarding claim 9, Julia modified by Giovando and Merola (references to Julia) teaches the system of claim 1, including plants planted within said removed topsoil through said sheet material positioned across said top surface of said removed and 
Regarding claim 10, Julia modified by Giovando and Merola (references to Julia) teaches the system of claim 1, wherein said removed topsoil is formed into a trapezoid shape (see Fig. 8, where a trapezoid shape is presented for the substrate (16) as shown at the edge of the enclosure C) on top of said sheet material.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Julia (US 2008/0110086) in view of Giovando (WO86/00494) and Merola (US2555752), and further in view of Tyler (US 8439607).
Regarding claim 2, Julia modified by Giovando and Merola is silent as to wherein said distal edges are secured together by placing a portion of said removed topsoil on a top surface of said overlapping distal edges.
Tyler teaches said distal edges are secured together by placing a portion of said removed topsoil on a top surface of said overlapping distal edges (Fig. 6; col. 9, lines 55-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified how the sheet material of Julia modified by Giovando and Merola is secured with a weight as taught by Tyler as another common way to secure together two pieces (Tyler: col. 9, lines 10-15, 55-60).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Julia (US 2008/0110086) in view of Giovando (WO86/00494) and Merola (US2555752), and further in view of Murray (DE 69514365).
Regarding claim 3, Julia modified by Giovando and Merola is silent as to wherein said distal edges are secured together by gluing said overlapping distal edges.
Murray teaches said distal edges are secured together by gluing said overlapping distal edges (paragraph [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securing of the sheet material in Julia modified by Giovando and Merola by gluing as taught by Murray as another common way to secure together two pieces of material to form a tubular member (paragraph [0077)).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Julia (US 2008/0110086) in view of Giovando (WO86/00494) and Merola (US2555752), and further in view of Nelson (US 2008/0282609).
Regarding claim 4, Julia modified by Giovando and Merola teaches (references to Giovando) wherein said distal edges are secured together by welding said overlapping distal edges (p. 3, lines 7-12).
Julia as modified by Giovando and Merola, however, is silent as to wherein said distal edges are secured together by heat welding said overlapping distal edges.
Nelson teaches said distal edges are secured together by heat welding said overlapping distal edges (paragraphs [0033] and [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securing of the sheet material in Julia modified by Giovando and Merola by heat welding as taught by Nelson as another common way to secure together two pieces of material to form a tubular member (Nelson: paragraph [0033] and [0038)]).
Regarding claim 5, Julia modified by Giovando and Merola is silent as to wherein said heat welds are intermittent, having spaces of unwelded areas between said welds.
Nelson teaches said heat welds are intermittent, having spaces of unwelded areas between said welds (Fig. 8; paragraph [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securing of the sheet material in Julia modified by Giovando and Merola by heat welding as taught by Nelson as another common way to secure together two pieces of material to form a tubular member (Nelson: paragraph [0033]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Julia (US 2008/0110086) in view of Giovando (WO86/00494) and Merola (US2555752), and further in view of Chapin (US 3361359).
Regarding claim 6, Julia modified by Giovando and Merola is silent as to wherein said distal edges are secured together by stitching said overlapping distal edges.
Chapin teaches said distal edges are secured together by stitching (32) said overlapping distal edges (Fig. 1; overlapped ends of sheet sewn together). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified how the sheet material of Julia modified by Giovando and Merola is secured with stitching as taught by Chapin as another common way to secure together two pieces of material to form a tubular member (Chapin: col. 3, lines 64-69).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Julia (US 2008/0110086) in view of Giovando (WO86/00494) and Merola (US2555752), and further in view of Kehl et al. (US 4118891).
Regarding claim 11, Julia modified by Giovando and Merola is silent as to wherein said removed topsoil is formed into a rectangle shape on top of said sheet material.
Kehl etal. teaches topsoil is formed into a rectangle shape on top of said sheet material (Fig. 3; col. 4, line 65 — col. 5, line 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Julia modified by Giovando and Merola with the shape taught by Kehl et al. in order to provide a structure for the root system within the sheet material.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Julia (US 2008/0110086) in view of Giovando (WO86/00494) and Merola (US2555752), and further in view of O’Neal (CA 2291033).
Regarding claim 12, Julia modified by Giovando and Merola is silent as to wherein said sheet material includes a coating on at least one surface thereof.
O’Neal teaches said sheet material includes a coating on at least one surface thereof (p. 11, lines 24-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheet material of Julia modified by Giovando and Merola to have a coating in order to provide horticultural agents to the soil and to prevent incidence of weeds (O’Neal: p. 1, lines 4-9).
Regarding claim 13, Julia modified by Giovando, Merola, and O’Neal teaches (references to O’Neal) wherein said coating is a fertilizer (p. 11, lines 24-32).
Regarding claim 14, Julia modified by Giovando, Merola, and O’Neal teaches (references to O’Neal) wherein said coating is an herbicide (p. 11, lines 24-32).
Regarding claim 15, Julia modified by Giovando, Merola, and O’Neal teaches (references to O’Neal) wherein said coating is a pesticide (p. 11, lines 24-32: insecticide is a type of pesticide).
Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive.
Examiner would like to note that overall the system claims still have an extensive amount of intended use, method-like, claim language after the most recent set of claim amendments. Please note that in these cases, the structure would only have to be capable of providing those details and the claims have been examined with that in mind. 
With respect to claim 1, Applicant argued that Julia requires a pair of hard walls and the plants and roots are placed on the outside of the hard walls while Giovando requires the tube coated with specific coatings to control an internal temperature of the roots. Therefore, applicant asserts that one skilled in the art would not have found it obvious to combine Julia with Giovando as proposed. 
The examiner respectfully disagrees. Applicant refers to a section of the specification of Julia that refers to an embodiment, which is not the embodiment that is referenced in the rejection. As the specification of Julia notes, there are various embodiments that are shown, and all embodiments do not all have the same features. 
 With respect to claim 2, Applicant argued that Tyler discloses filling a mesh tube, and therefore teaches against the current invention. Therefore, applicant asserts that one skilled in the art would not have found it obvious to combine Tyler with Julia and Giovando as proposed.
The examiner respectfully disagrees. It is noted that Tyler is relied upon for the method of securing together edges, and not that it is made from a mesh material. All of these references are systems that provide for plant agriculture and therefore, are in the same art, and would be obvious to combine for one of ordinary skill in the art. Therefore, the prior art meets the claim. 
With respect to claim 3, Applicant argued that Murray is devoid of top soil and never shows placing anything to seal the sheets together. Therefore, applicant asserts that one skilled in the art would not have found it obvious to combine Tyler with Julia and Giovando as proposed.
The examiner respectfully disagrees. It is noted that Murray is relied upon for the method of securing together edges, and not that it is devoid of top soil. Further, as paragraph [0077] of the machine translation states, the connection can be made by gluing the layers. All of the references in the rejection are plant agriculture systems and therefore, are in the same art, and would be obvious to combine for one of ordinary skill in the art. Therefore, the prior art meets the claim. 
With respect to claims 4 and 5, Applicant argued that Nelson simply shows a plastic sheet having a series of tubes formed from the plastic sheet. Therefore, applicant asserts that one skilled in the art would not have found it obvious to combine Nelson with Julia and Giovando as proposed.
The examiner respectfully disagrees. It is noted that Nelson is relied upon for the method of securing together edges. Further, as paragraph [0033] states, the connection is made by heat welding. All of the references in the rejection are plant agriculture systems and therefore, are in the same art, and would be obvious to combine for one of ordinary skill in the art. Therefore, the prior art meets the claim.
With respect to claim 6, Applicant argued that Chapin is a water transfer system. Therefore, applicant asserts that one skilled in the art would not have found it obvious to combine Chapin with Julia and Giovando as proposed.
The examiner respectfully disagrees. It is noted that Chapin is relied upon for the method of securing together edges of a flat sheet material, which is disclosed in Fig. 3, lines 64-69. All of the references in the rejection are plant agriculture systems and therefore, are in the same art, and would be obvious to combine for one of ordinary skill in the art. Therefore, the prior art meets the claim.
With respect to claim 11, Applicant argued that Kehl et al. is a hydroponic system. Therefore, applicant asserts that one skilled in the art would not have found it obvious to combine Kehl et al. with Julia and Giovando as proposed.
The examiner respectfully disagrees. It is noted that Kehl et al. is relied upon for the shape of the material surrounding of the plant, and not that it may be part of a hydroponic system. All of the references in the rejection are plant agriculture systems 
With respect to claims 12-15, Applicant argued that O’Neal discloses a water soluble cup constructed from fertilizer to be buried with no teachings of the limitations of the instant claims. Therefore, applicant asserts that one skilled in the art would not have found it obvious to combine O’Neal with Julia and Giovando as proposed.
The examiner respectfully disagrees. O’Neal is relied upon for the coating applied to a sheet that surrounds plants in soil. This is the limitation that is listed in this set of claims, and based off of p. 11, lines 24-32 it is obvious to one skilled in the art that the fertilizer, herbicide, and/or pesticide coating would help the plants to avoid pests in the area. O’Neal, like the other references used in the rejection are part of the same art, and would be obvious to combine for one of ordinary skill in the art. Therefore, the prior art meets the claim.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643